DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MATTHEW WOLTERS,
                            Appellant,

                                    v.

                        CITIMORTGAGE, INC.,
                              Appellee.

                              No. 4D18-2897

                          [November 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Florence T. Barner, Judge; L.T. Case No. 15-6958 CACE
(11).

   Samantha Neides of Loan Lawyers, LLC, Fort Lauderdale, for appellant.

   Donald A. Mihokovich of Adams and Reese LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.